DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the Application dated August 27, 2020.  Claims 1-18 are pending.  

Claim Rejections - 35 USC § 112
Claims 3-5,9,12-18 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
 
	Re-claim 3, line 2:  the term “the STI” lacks proper antecedent basis.  It apparently 
should be --the STI region--.
	Re-claim 4, lines 2 and 3:  the terms “the polysilicon fill” lack proper antecedent basis.  It 
should apparently be  --the polysilicon layer-- (noted also in claims 4-5, the term “trench -based” should be -- trench-based --.
Re-claim 9:   	Line 2 of claim 9, “forming the DT” lacks proper antecedent basis.
Line 7 of claim 9, “the first silicon layer” lacks proper antecedent basis (it should be –the first silicon oxide layer--).
	Re-claims 12, 13 and 14:  The terms “the silicon” lack proper antecedent basis (Lines 9 
and 10 of claim 12; lines 1 and 3 of claim 13; and line 1 of claim 14).  
Apparently, it should be -- the silicon substrate --.

		(Dependent claims are also rejected as depending on rejected base claim)
 
 Claim Rejections - 35 USC § 102
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1,7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulton  (4,666,556).
Re-claim 1, Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) a method of fabricating an integrated circuit (IC), comprising: forming a layer stack on a substrate 50 of silicon semiconductor material (col 6, lines 33-40), the layer stack comprising silicon nitride layer 54 (Fig 3, col 6, lines 33-43) on a first silicon oxide layer 52, with a second silicon oxide layer 56 on the silicon nitride layer 54, the substrate 50 comprising a semiconductor material (col 6, lines 33-40); etching through the layer stack 56/54/52 to form at least one trench 58 into the semiconductor material (col 6, lines 55-67; Fig 3); forming a dielectric liner 64 (Fig 3; col 6, lines 65-67 to col 7, line 3) on sidewalls and on a bottom of the trench; forming a polysilicon layer 70 (Fig 6, col 8, lines 1-25) on the dielectric liner, wherein the polysilicon layer 70 fills the trench and extends lateral to the trench; performing a chemical mechanical planarization (CMP) process (col 8, lines 26-35) stopping on the silicon nitride layer 54 (Fig 7) to remove the polysilicon layer and the second silicon oxide layer 56 to form a trench structure having a polysilicon fill 70’; after the CMP processing, thermally oxidizing the polysilicon layer to form a polysilicon oxide layer 74 (Fig 7, col 8, lines 35-50), and after the thermal oxidizing, removing the silicon nitride layer 54 (Fig 8, col 8, lines 40-50).  Re-claim 7, further comprising a wet oxide etch (col 8, lines 45-55) for removing a portion of  the polysilicon oxide layer 74 (Fig 8) after the removing of the silicon nitride layer 54 (Fig 8). 


Claim Rejections - 35 USC § 103 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

  Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Shank (10,243,047).
Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; Re-claim 2, Fulton teaches (at col 6, lines 63-67) the trench extending 1-5 µm into the semiconductor material 50, wherein the trench structure comprise a trench isolation (Figs 3-8). 
Re-claims 2-3: As applied above, Fulton already teaches the trench structure but lacks providing the trench structure in a ring-shaped which provides an enclosed area of the semiconductor material, and Re-claim 3, forming at least one STI region inside the enclosed area and the STI enclosing at least one transistor.
However,  Shank teaches (at Figs 1 and 4) wherein the trench extends 10-150 µm deep into the semiconductor material 12 (col 4,lines 40-50), and wherein the trench structure comprises a trench isolation that is ring-shaped (28 in Fig 4, col 6, lines 12-29)  which provides an enclosed area of the semiconductor material; and Re-claim 3, further comprising forming at least one shallow trench isolation (STI) region 22 (col 4,lines 1-10; Figs 1-4) inside the enclosed area, the STI enclosing at least one transistor 18 (Figs 1,4; col 4, lines 1-67). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to provide the IC of Fulton by employing the trench structure in ring-shaped which provides the enclosed area with the STI region for enclosing the transistors, as taught by Shank.  This is because of the desirability to provide the ring-shaped deep structure in order to isolate and prevent coupling between device depletion regions of a plurality of transistors, thereby improving the reliability of the integrated circuit.  


  Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Hu (2018/0130869) and Hu (10,163,680).
Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; and Re-claim 4, wherein Fulton teaches (at col 6, lines 63-67; Figs 3,9-11) the trench extending 1-5 µm into the semiconductor material 50, wherein the polysilicon fill 70 is doped (col 8, lines 1-10; Fig 6) to provide the trench structure, wherein the semiconductor material 50 surrounds the trench structure; and Re-claim 5, wherein the dielectric liner comprises a layer of silicon nitride 80 (Figs 9-11) over a layer of silicon oxide 64 (Figs 9-11,3, col 8, line 60 to col 9, line 6; col 6, line 63 to col 7, line 3)  that provides a dielectric for the trench structure. 
Re-claims 4-5:  As described above, Fulton already teaches the trench filled with the doped polysilicon fill 70 for the trench structure, but lacks employing the trench structure as a trench-based capacitor by forming a contact to the polysilicon fill and a contact to the semiconductor material.
However,  Hu ‘869 teaches (at Fig3,2A-2H; para 21-40)
forming the trench structure (Fig 3,2G), wherein the trench structure comprises a trench-based capacitor (Abstract) comprising the doped polysilicon fill 218 (Fig 2G; para 32) by forming a contact (328 in Fig 3; para 40,36-39) to the polysilicon fill 218/218a and a contact (326 in Fig 3; para 40,36-39) to the semiconductor material 206 (paragraphs 37,21-23) that surrounds the trench structure; and wherein the dielectric liner comprises a layer of silicon nitride 215 (Fig 2F,3; para 31-32) over a layer of silicon oxide 214 that provides a capacitor dielectric for the trench-based capacitor.  Hu ‘680 teaches (at Figs 1B,2A-3; col 3, line 52 to col 14) forming the trench structures 174 and 114 (Fig 1B), wherein the trench structure 174 comprises a trench-based capacitor (col 8, lines 10-20) comprising the doped polysilicon fill 178 (col 2, lines 59-65; col 3, lines 10-21) by forming a contact (VTR in Fig 1B; col 7, line 61 to col 8 line 32) to the polysilicon fill 178 and a contact (VBIAS in Fig 1B, col 8,lines 21-32) to the semiconductor material 182 that surrounds the trench structure.  
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to provide the IC of Fulton by employing the trench structure to form the trench-based capacitor with the contact to the polysilicon fill/layer and the contact to the semiconductor material that surrounds the trench structure, and with the trench liner comprising the layer of silicon nitride formed over the layer of silicon oxide, as taught by Hu’869 and ‘680.  This is because of the desirability to employ the method of forming the trench structure for forming the trench-based capacitor, wherein contacts are formed in order to operate of the trench-based capacitor.


  Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Okamura (5,691,229).
Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; Re-claim 6, Fulton teaches (at col 8, lines 42-50) the removing of the layer of silicon nitride by using a hot phosphoric acid etch solution.
Re-claim 6: As described above , Fulton already teaching using a hot phosphoric acid to remove the layer of silicon nitride, but lacks mentioning at a temperature from 150°C to 190°C.
 However, Okamura teaches (at col 7,lines 61-67; Figs 4D-4E) removing of the layer of silicon nitride by using a hot phosphoric acid etch solution at a temperature at 160°C.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of Fulton by selecting the portion of the prior art's temperature of about  160°C, as taught by Okamura, which is within the range of applicant's claims, because of the desirability to remove the silicon nitride in a selective manner, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 

  Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Suzuki (2008/0268654), Chiu (7,407,820), and Hieda (5,736,760).
Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; Re-claim 8, Fulton teaches thermally oxidizing the polysilicon layer to form the polysilicon oxide layer 74 having a thickness (Fig 7, col 8, lines 35-50).
Re-claim 8: As described above, Fulton already teaches thermal oxidizing to form the polysilicon oxide layer 74 having a thickness, but lacks wherein the thickness measured over a silicon pilot wafer that is in a same furnace as the substrate during the thermally oxidizing is 100-300 Å.
 However, Suzuki teaches thermal oxidizing to form the polysilicon oxide layer having a thickness (para 2 for thermal oxidation), wherein the thickness is measured over a silicon pilot wafer (para 81-83,89-91 for monitor/dummy wafers; Figs 1,4) that is in a same furnace as the substrate (para 81-83,89-91 for product wafers; Figs 1,4) during the thermally oxidizing.  Chiu teaches wherein the thickness is measured over a silicon pilot wafer (Fig 2, col 2, line 66 to col 3, line 46; monitor wafers) that is in a same furnace as the substrate (col 3, lines 10-17 for process wafers 400) during the thermally oxidizing in a vertical high temperature oxidation furnace (Fig 2, col 3, lines 1-17).   Hieda teaches (at col 9, lines 35-45) thermal oxidizing to form the polysilicon oxide layer having a thickness of about 100 Å.
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of Fulton by measuring the thickness of the polysilicon oxide layer over the silicon pilot wafer that is in a same furnace as the substrate during the thermally oxidizing, as taught by Suzuki and Chiu.  This is because of the desirability to control and monitor the thickness of the polysilicon oxide layer during thermal oxidizing so that precise and uniform thickness of the polysilicon oxide layer of the semiconductor device can be reliably formed, thereby improving the reliability of the semiconductor device.  The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of Fulton by selecting the portion of the prior art's thickness of approximately 100 Angstroms for the polysilicon oxide layer, as taught by Hieda, which is within the range of applicant's claims, because of the desirability to remove the silicon nitride in a selective manner, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Cheng (2007/0224757), Sucher (2018/0342416) and Strachan (2017/0200712).
Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein.  Re-claim 9, Fulton teaches (at col 6, line 33 to col 4; Fig 3) wherein the etching through the layer stack 56/54/52 and forming the DT, as the trench, comprises: a first etch process wherein the second silicon oxide layer 56 (col 6, lines 42-60) functioning as a hard mask oxide is etched using a photoresist pattern (col 6, lines 55-58 for using conventional lithographic and etching technique, where the photoresist pattern is inherently employed in the lithographic technique) to form a hard mask pattern; and wherein a second etching process after the first etching process where the silicon nitride layer 54, the first silicon oxide layer 52, and the substrate 50 are all together etched using the hard mask pattern using an etch process comprising reactive-ion etching (col 6, lines 55-58 for RIE to form a deep trench at col 6, lines 63-66).
Re-claim 9: As described above, Fulton already teaches etching the layer stack to form the DT (i.e. the trench), but lacks mentioning a two-step etch process by first etching the second silicon oxide layer using the photoresist pattern, then ashed and wet cleaned to remove the photoresist pattern, and then second etching the silicon nitride layer, the first silicon layer, and the substrate all together using the hard mask pattern by deep reactive-ion etching (DRIE).
However,  Cheng teaches (at Figs 4-7; para 36-51) etching through the layer stack 13/12/11 and forming the DT (i.e. the trench) comprising a two-step etch process comprising a first etch process wherein the second silicon oxide layer 13 functioning as a hard mask oxide is etched using a photoresist pattern (para 41) to form a hard mask pattern 13 (Fig 4, para 41-43), which is then ashed and remove the photoresist pattern (para 42 for stripping by using a conventional chemical strip), and a second etch process after the first etch process where the silicon nitride layer, the first silicon layer, and the substrate are all together etched using the hard mask pattern 13 using an etch process comprising reactive-ion etching (RIE, paragraphs 45-51, to form a deep trench 26 (Fig 7, para 45-51).  Sucher teaches (at paragraphs 22; Figs 1A-1F, para 20-28) employing the deep reactive ion etching (DRIE) to etch the layer stack 110/109/108 and the substrate 105 to form the trench using the photoresist pattern to form the hard mask pattern 110, wherein the photoresist pattern 112 is etched and cleaned (para 22) to remove the photoresist pattern.  Strachan teaches (at paragraph 25) wherein the photoresist pattern 144 is etched and wet cleaned to remove the photoresist pattern.
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to provide the integrated circuit of Fulton by employing the two-step etch process by first etching the second silicon oxide layer using the photoresist pattern, then ashed and wet cleaned to remove the photoresist pattern, and then second etching the silicon nitride layer, the first silicon layer, and the substrate all together using the hard mask pattern by deep reactive-ion etching (DRIE), as taught by Cheng, Sucher and Strachan, because these etching process steps and removing process steps are effective and proven the art to form the deep trench (the DT) into the substrate and remove the photoresist t. This is because of the desirability to employ the etching processes as proven the art for forming the deep trench and for removing the photoresist pattern in a reliable and effective manner, there improving the reliability of the integrated circuit.

  Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Sucher (2018/0342416).
Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; and Re-claim 10, Fulton teaches the polysilicon layer 70 (Fig 6, col 8, lines 9-15) having a thickness as deposited of 2000nm to 3000 nm (col 8, line 12 for 2-3 µm thick).
Re-claims : As applied above, Fulton teaches the polysilicon layer having a thickness of 2000 nm to 3000nm while claim 10 recites 800 nm to 2000 nm. 
 However, Fulton teaches the polysilicon layer 70 (Fig 6, col 8, lines 9-15) having a thickness as deposited of 2000nm to 3000 nm (col 8, line 12 for 2-3 µm thick).  Sucher teaches (at paragraph 31; Fig 1C) the polysilicon layer 118 having a thickness as deposited of 1600nm to 2200 nm (para 31 for 1.6-2.2 µm thick).
 	The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the polysilicon layer of Fulton by selecting the portion of the prior art's range of thickness, as taught by Fulton and Sucher of about 1600 nm to 2200 nm, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


  Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Davis (2011/0275168) and Hu (2016/0308007).
Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) the method of fabricating an integrated circuit (IC), as applied to claims 1 and 7 above and fully repeated herein; and Re-claim 11, wherein Fulton teaches removing the polysilicon layer and the second silicon oxide layer 56 by  performing the CMP processing (col 8, lines 26-35; Fig 7) stopping on the silicon nitride layer 54.
Re-claim 11: As applied above, Fulton teaches the CMP processing stopping on the silicon nitride layer, but lacks removing at least 205 of a thickness of the silicon nitride layer. 
 However, Davis teaches (at Figs 2A-2B, paragraph 23-25) wherein the CMP processing stopping on the silicon nitride layer 211 removes about 23% of an original thickness of the silicon nitride layer (paragraph 29 for remaining of 1.5 kÅ of the silicon nitride layer from the original thickness of 1.95 kÅ; or about up to 50% of an original thickness of the silicon nitride layer  211(paragraph 24 for the SiNx layer 211 of 500-2500 Angstroms; and paragraph 25 remaining thickness of the silicon nitride layer for a ±10% for a 1200 Å target; Figs 2A-2B).
Hu teaches (at Figs 2I-2J, paragraph 29) wherein the CMP processing stopping on the silicon nitride layer 211 removes a portion of an original thickness of the silicon nitride layer 132, wherein as shown from Figure 2I to Figure 2J, after the CMP processing stopping on the silicon nitride layer 132, Figure 2J shows about one half of the thickness of the silicon nitride layer 132 is still remained on the layer of pad oxide 130.
 The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to perform the CMP processing to remove the polysilicon layer and the second silicon oxide layer stopping on the silicon nitride layer of Fulton by removing a portion of the thickness of the silicon nitride layer about 23% (or up to about 50%) of the thickness of the silicon nitride layer, as taught by Davis and Hu.  This is because of the desirability to ensure the CMP processing to completely remove the polysilicon layer and the second silicon oxide layer from the substrate, there improving the reliability of the integrated circuit.


  Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556) taken with Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229).
Re-claim 12, Fulton teaches (at Figs 3-8; col 6, line 33 to col 9) a method of fabricating an integrated circuit (IC), comprising: forming a layer stack on a silicon substrate 50 (col 6, lines 33-40), the layer stack comprising silicon nitride layer 54 (Fig 3, col 6, lines 33-43) on a first silicon oxide layer 52, with a second silicon oxide layer 56 on the silicon nitride layer 54;   etching through the layer stack 56/54/52 and forming the deep trench (DT) by comprising: a first etch process wherein the second silicon oxide layer 56 (col 6, lines 42-60) functioning as a hard mask oxide is etched using a photoresist pattern (col 6, lines 55-58 for using conventional lithographic and etching technique, where the photoresist pattern is inherently employed in the lithographic technique) to form a hard mask pattern; after the first etching process, a second etching process comprising  reactive-ion etching  (col 6, lines 55-58 for RIE to form a deep trench at col 6, lines 63-66) etching through the silicon nitride layer 54 and the first silicon oxide layer 52, and into the silicon substrate 50 to form at least one deep trench (DT) 58 (Fig 3) that is at up to 5 µm (col 6, lines 63-66 for deep trench of 1-5 µm) into the silicon substrate 50; forming a dielectric liner (Figs 3,9-10) on sidewalls and on a bottom of the DT comprising a second liner layer 80 (Figs 9-11,3, col 8, line 60 to col 9, line 6; col 6, line 63 to col 7, line 3) on a first liner 64 comprising a thermal oxide layer (col 6, line 63 to col 7, line 3); forming a polysilicon layer 70 (Fig 6, col 8, lines 1-25) on the dielectric liner, wherein the polysilicon layer 70 fills the trench and extends lateral to the DT; chemical mechanical planarization (CMP) process (col 8, lines 26-35) stopping on the silicon nitride layer 54 (Fig 7) to remove the polysilicon layer and the second silicon oxide layer 56 to form a DT structure having a polysilicon fill 70’;  thermally oxidizing the polysilicon layer by an oxidation process at a temperature from 900°C to 1000°C after the CMP processing to oxidized exposed regions of the polysilicon layer to form a polysilicon oxide layer 74 (Fig 7, col 8, lines 35-50), and after the thermal oxidizing, removing the silicon nitride layer 54 (Fig 8, col 8, lines 40-50) using a hot phosphoric acid solution (col 8, lines 40-50) performed at a hot temperature; wet etching to remove the first silicon oxide layer 52 and a portion of the polysilicon oxide layer 74 (col 8, lines 45-55; Fig 8); and forming at least one transistor (col 3, lines 50-52 for forming the trench structures with devices IC; col 3,lines 24-30 for transistor of bipolar).
 Re-claim 12: As described above, Fulton already teaches etching the layer stack to form the DT (i.e. the trench), but lacks mentioning a two-step etch process by first etching the second silicon oxide layer using the photoresist pattern, then ashed and wet cleaned to remove the photoresist pattern, and then second etching the silicon nitride layer, the first silicon layer, and the substrate all together using the hard mask pattern by deep reactive-ion etching (DRIE).  Re further claim 12, Fulton already teaches thermal oxidizing to form the polysilicon oxide layer 74 and using a hot phosphoric acid solution to remove the layer of silicon nitride, but lacks mentioning a dry oxidation and a temperature from 150°C to 190°C for the hot phosphoric acid solution,
However,  Cheng teaches (at Figs 4-7; para 36-51) etching through the layer stack 13/12/11 and forming the DT (i.e. the trench) comprising a two-step etch process comprising a first etch process wherein the second silicon oxide layer 13 functioning as a hard mask oxide is etched using a photoresist pattern (para 41) to form a hard mask pattern 13 (Fig 4, para 41-43), which is then ashed and remove the photoresist pattern (para 42 for stripping by using a conventional chemical strip), and a second etch process after the first etch process where the silicon nitride layer, the first silicon layer, and the substrate are all together etched using the hard mask pattern 13 using an etch process comprising reactive-ion etching (RIE, paragraphs 45-51, to form a deep trench 26 (Fig 7, para 45-51).  Sucher teaches (at paragraphs 22; Figs 1A-1F, para 20-28) employing the deep reactive ion etching (DRIE) to etch the layer stack 110/109/108 and the substrate 105 to form the trench using the photoresist pattern to form the hard mask pattern 110, wherein the photoresist pattern 112 is etched and cleaned (para 22) to remove the photoresist pattern.  Strachan teaches (at paragraph 25) wherein the photoresist pattern 144 is etched and wet cleaned to remove the photoresist pattern.  Furthermore, Okamura teaches (at col 7,lines 61-67; Figs 4D-4E) removing of the layer of silicon nitride by using a hot phosphoric acid etch solution at a temperature at 160°C, wherein thermal oxidizing to form the polysilicon oxide layer is performed in a dry oxidation process at a temperature at 900°C (col 2, lines 8-12: Fig 1B).
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to provide the integrated circuit of Fulton by employing the two-step etch process by first etching the second silicon oxide layer using the photoresist pattern, then ashed and wet cleaned to remove the photoresist pattern, and then second etching the silicon nitride layer, the first silicon layer, and the substrate all together using the hard mask pattern by deep reactive-ion etching (DRIE), as taught by Cheng, Sucher and Strachan, because these etching process steps and removing process steps are effective and proven the art to form the deep trench (the DT) into the substrate and remove the photoresist t. This is because of the desirability to employ the etching processes as proven the art for forming the deep trench and for removing the photoresist pattern in a reliable and effective manner, there improving the reliability of the integrated circuit.  The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of Fulton by selecting the portion of the prior art's temperature of about 160°C and thermal oxidizing to form the polysilicon oxide layer in the dry oxidation at the temperature at 900°C, as taught by Okamura, which is within the range of applicant's claims, because of the desirability to remove the silicon nitride in a selective manner, and because thermal oxidizing by the dry oxidation process are alternative and art recognized equivalent oxidation process to form the polysilicon oxide layer, and because it has been held to be obvious to select a value in a known range of temperature by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).
 

  Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), as applied to claim 12 above, and further with Shank (10,243,047).
The relied references including Fulton, Cheng, Sucher, Strachan and Okamura teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 13, wherein Fulton teaches (at col 6, lines 63-67) the trench extending 1-5 µm into the semiconductor material 50, wherein the trench structure comprise a DT trench isolation structure (Figs 3-11, col 8, lines 61-65). 
Re-claim 13: As applied above, Fulton already teaches the deep trench (DT) structure as a DT isolation structure but lacks providing the trench structure as a DT isolation structure that is a ring-shaped which provides an enclosed area of the silicon substrate, and forming at least one STI region inside the enclosed area. 
However,  Shank teaches (at Figs 1 and 4) wherein the trench extends 10-150 µm deep into the semiconductor material 12 (col 4,lines 40-50), and wherein the trench structure comprises a trench isolation that is ring-shaped (28 in Fig 4, col 6, lines 12-29)  which provides an enclosed area of the semiconductor material; and further comprising forming at least one shallow trench isolation (STI) region 22 (col 4,lines 1-10; Figs 1-4) inside the enclosed area for at least one transistor 18 (Figs 1,4; col 4, lines 1-67). 
Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to provide the IC of the relied references including Fulton by employing the trench structure in ring-shaped which provides the enclosed area with the STI region for enclosing the transistors, as taught by Shank.  This is because of the desirability to provide the ring-shaped deep structure in order to isolate and prevent coupling between device depletion regions of a plurality of transistors, thereby improving the reliability of the integrated circuit.  

  Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), as applied to claim 12 above, and further with Hu (2018/0130869) and Hu (10,163,680).
The relied references including Fulton, Cheng, Sucher, Strachan and Okamura teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 14 , wherein Fulton teaches (at col 6, lines 63-67; Figs 3,9-11) the trench extending 1-5 µm into the semiconductor material 50, wherein the polysilicon fill 70 is doped (col 8, lines 1-10; Fig 6) to provide the trench structure, wherein the semiconductor material 50 surrounds the DT trench structure; and Re-claim 15, wherein the dielectric liner comprises a layer of silicon nitride 80 (Figs 9-11) over a layer of silicon oxide 64 (Figs 9-11,3, col 8, line 60 to col 9, line 6; col 6, line 63 to col 7, line 3)  that provides a dielectric for the trench structure. 
Re-claims 14-15:  As described above, Fulton already teaches the trench filled with the doped polysilicon fill 70 for the DT trench structure, but lacks employing the DT trench structure as a trench-based capacitor by forming a contact to the polysilicon fill and a contact to the silicon. 
However,  Hu ‘869 teaches (at Fig3,2A-2H; para 21-40) forming the DT trench structure (Fig 3,2G), wherein the DT trench structure comprises a trench-based capacitor (Abstract) comprising the doped polysilicon fill 218 (Fig 2G; para 32) by forming a contact (328 in Fig 3; para 40,36-39) to the polysilicon fill 218/218a and a contact (326 in Fig 3; para 40,36-39) to the silicon 206 (paragraphs 37,21-23) that surrounds the trench structure; and wherein the dielectric liner comprises a layer of silicon nitride 215 (Fig 2F,3; para 31-32) over a layer of silicon oxide 214 that provides a capacitor dielectric for the trench-based capacitor.  Hu ‘680 teaches (at Figs 1B,2A-3; col 3, line 52 to col 14) forming the DT trench structures 174 and 114 (Fig 1B), wherein the DT trench structure 174 comprises a trench-based capacitor (col 8, lines 10-20) comprising the doped polysilicon fill 178 (col 2, lines 59-65; col 3, lines 10-21) by forming a contact (VTR in Fig 1B; col 7, line 61 to col 8 line 32) to the polysilicon fill 178 and a contact (VBIAS in Fig 1B, col 8,lines 21-32) to the silicon 182 that surrounds the trench structure.  
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art at the time the invention was made to provide the IC of the relied references including Fulton by employing the DT trench structure to form the DT trench-based capacitor with the contact to the polysilicon fill/layer and the contact to the semiconductor material that surrounds the trench structure, and with the trench liner comprising the layer of silicon nitride formed over the layer of silicon oxide, as taught by Hu’869 and ‘680.  This is because of the desirability to employ the method of forming the trench structure for forming the trench-based capacitor, wherein contacts are formed in order to operate of the DT trench-based capacitor.


  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), as applied to claim 12 above, and further with Suzuki (2008/0268654), Chiu (7,407,820), and Hieda (5,736,760).
The relied references including Fulton, Cheng, Sucher, Strachan and Okamura teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 16, Fulton teaches thermally oxidizing the polysilicon layer to form the polysilicon oxide layer 74 having a thickness (Fig 7, col 8, lines 35-50).
Re-claim 16: As described above, Fulton already teaches thermal oxidizing to form the polysilicon oxide layer 74 having a thickness, but lacks wherein the thickness measured over a silicon pilot wafer that is in a same furnace as the substrate during the thermally oxidizing is 100-300 Å.
 However, Suzuki teaches thermal oxidizing to form the polysilicon oxide layer having a thickness (para 2 for thermal oxidation), wherein the thickness is measured over a silicon pilot wafer (para 81-83,89-91 for monitor/dummy wafers; Figs 1,4) that is in a same furnace as the substrate (para 81-83,89-91 for product wafers; Figs 1,4) during the thermally oxidizing.  Chiu teaches wherein the thickness is measured over a silicon pilot wafer (Fig 2, col 2, line 66 to col 3, line 46; monitor wafers) that is in a same furnace as the substrate (col 3, lines 10-17 for process wafers 400) during the thermally oxidizing in a vertical high temperature oxidation furnace (Fig 2, col 3, lines 1-17).   Hieda teaches (at col 9, lines 35-45) thermal oxidizing to form the polysilicon oxide layer having a thickness of about 100 Å.
 Therefore, the subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of the relied references including Fulton by measuring the thickness of the polysilicon oxide layer over the silicon pilot wafer that is in a same furnace as the substrate during the thermally oxidizing, as taught by Suzuki and Chiu.  This is because of the desirability to control and monitor the thickness of the polysilicon oxide layer during thermal oxidizing so that precise and uniform thickness of the polysilicon oxide layer of the semiconductor device can be reliably formed, thereby improving the reliability of the semiconductor device.  The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the integrated circuit of Fulton by selecting the portion of the prior art's thickness of approximately 100 Angstroms for the polysilicon oxide layer, as taught by Hieda, which is within the range of applicant's claims, because of the desirability to remove the silicon nitride in a selective manner, and because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), as applied to claim 12 above, and further with Sucher (2018/0342416).
The relied references including Fulton, Cheng, Sucher, Strachan and Okamura teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 17, Fulton teaches the polysilicon layer 70 (Fig 6, col 8, lines 9-15) having a thickness as deposited of 2000nm to 3000 nm (col 8, line 12 for 2-3 µm thick).
Re-claim 17: As applied above, Fulton teaches the polysilicon layer having a thickness of 2000 nm to 3000nm while claim 10 recites 800 nm to 2000 nm. 
 However, Fulton teaches the polysilicon layer 70 (Fig 6, col 8, lines 9-15) having a thickness as deposited of 2000nm to 3000 nm (col 8, line 12 for 2-3 µm thick).  Sucher teaches (at paragraph 31; Fig 1C) the polysilicon layer 118 having a thickness as deposited of 1600nm to 2200 nm (para 31 for 1.6-2.2 µm thick).
 	The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to form the polysilicon layer of the relied references including Fulton by selecting the portion of the prior art's range of thickness, as taught by Fulton and Sucher of about 1600 nm to 2200 nm, which is within the range of applicant's claims, because it has been held to be obvious to select a value in a known range by optimization for the best results, and would be an unpatentable modification, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”.  In Re Aller 104 USPQ 233,255 (CCPA 1955); In re Waite 77 USPQ 586 (CCPA 1948);  In Re Swanson 56 USPQ 372 (CCPA 1942); In Re Sola 25 USPQ 433 (CCPA 1935); and In Re Dreyfus 24 USPQ 52 (CCPA 1934).


  Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Fulton  (4,666,556), Cheng (2007/0224757), Sucher (2018/0342416), Strachan (2017/0200712), and Okamura (5,691,229), as applied to claim 12 above, and further with Davis (2011/0275168) and Hu (2016/0308007).
The relied references including Fulton, Cheng, Sucher, Strachan and Okamura teach the method of fabricating an integrated circuit (IC), as applied to claim 12 above, and fully repeated herein; and Re-claim 11, wherein Fulton teaches removing the polysilicon layer and the second silicon oxide layer 56 by  performing the CMP processing (col 8, lines 26-35; Fig 7) stopping on the silicon nitride layer 54.
Re-claim 18: As applied above, Fulton teaches the CMP processing stopping on the silicon nitride layer, but lacks removing at least 205 of a thickness of the silicon nitride layer. 
 However, Davis teaches (at Figs 2A-2B, paragraph 23-25) wherein the CMP processing stopping on the silicon nitride layer 211 removes about 23% of an original thickness of the silicon nitride layer (paragraph 29 for remaining of 1.5 kÅ of the silicon nitride layer from the original thickness of 1.95 kÅ; or about up to 50% of an original thickness of the silicon nitride layer  211(paragraph 24 for the SiNx layer 211 of 500-2500 Angstroms; and paragraph 25 remaining thickness of the silicon nitride layer for a ±10% for a 1200 Å target; Figs 2A-2B).
Hu teaches (at Figs 2I-2J, paragraph 29) wherein the CMP processing stopping on the silicon nitride layer 211 removes a portion of an original thickness of the silicon nitride layer 132, wherein as shown from Figure 2I to Figure 2J, after the CMP processing stopping on the silicon nitride layer 132, Figure 2J shows about one half of the thickness of the silicon nitride layer 132 is still remained on the layer of pad oxide 130.
 The subject matter as a whole would have been obvious to one or ordinary skill in the art before the effective filling date of the claimed invention to perform the CMP processing to remove the polysilicon layer and the second silicon oxide layer stopping on the silicon nitride layer of the relied references including Fulton by removing a portion of the thickness of the silicon nitride layer about 23% (or up to about 50%) of the thickness of the silicon nitride layer, as taught by Davis and Hu.  This is because of the desirability to ensure the CMP processing to completely remove the polysilicon layer and the second silicon oxide layer from the substrate, there improving the reliability of the integrated circuit.

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822